                  Case 20-10417-BLS             Doc 154        Filed 06/11/20        Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                             )    Chapter 11
                                                   )    Case No. 20-10417 (BLS)
COSI, INC., et al.,1                               )
                                                   )    (Jointly Administered)
                   Debtors.                        )
                                                   )    RE: Docket Item 106 , 152


                                 ORDER APPROVING STIPULATION



           Upon consideration of the Stipulation2 between (i) the above-captioned Debtors, (ii)

Coastal Sunbelt Produce, LLC, and (iii) Plainfield Fruit & Produce Co. Inc., a copy of which is

attached hereto as Exhibit 1, and after due deliberation and sufficient cause appearing therefore, it

is hereby ORDERED that:

           1.      This Stipulation and all of the terms set forth therein are APPROVED and shall

have full force and effect of an order entered by the Court with respect thereto.




    Dated: June 11th, 2020                         BRENDAN L. SHANNON
    Wilmington, Delaware                           UNITED STATES BANKRUPTCY JUDGE




1
  The Debtors in these Chapter 11 Cases are the following entities (the last four digits of each Debtor’s respective
federal tax identification number, if any, follow in parentheses): Cosi, Inc. (3745); Xando Cosi Maryland, Inc. (2196);
Cosi Sandwich Bar, Inc. (0910); Hearthstone Associates, LLC (6267); Hearthstone Partners, LLC (9433); Cosi
Franchise Holdings LLC (6984); and Cosi Restaurant Holdings LLC (3461). The Debtors’ corporate headquarters
are located at 500 Rutherford Avenue, Suite 130, Charlestown, MA 02129.
2
  Capitalized terms used, but not otherwise defined herein, shall have the meaning ascribed to them in the
Stipulation.


\46209909\2
              Case 20-10417-BLS         Doc 154      Filed 06/11/20     Page 2 of 2




         2.    This Court shall retain jurisdiction with respect to any matters related thereto or

arising from the Stipulation or the implementation of this Order.




                                                 2
\46209909\2
